Case 1:18-cv-00643-JTN-SJB ECF No. 85 filed 03/31/20 PageID.619 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


TIMOTHY SPENCER #189009,

          Plaintiff,                      Case No. 1:18−cv−643

   v.                                     Hon. Janet T. Neff

BRENDA SIMPSON, et al.,

          Defendants.
                                      /

                                   ORDER

       This matter is before the Court on Plaintiff's Motion to Amend/Correct
(ECF No. 83), which was filed March 30, 2020. Effective September 28, 2015,
Local Rule 7.1(d) was amended to require the following: "All nondispositive
motions shall be accompanied by a separately filed certificate setting forth in
detail the efforts of the moving party to comply with the obligation created by
this rule." W.D. Mich. LCivR 7.1(d); see Administrative Order No. 15−RL−78
(Sept. 11, 2015). The motion fails to comply with this requirement.
Accordingly,

     IT IS ORDERED that Plaintiff's Motion to Amend/Correct (ECF No. 83)
is DENIED without prejudice to refile.

        IT IS SO ORDERED.


Dated: March 31, 2020                 /s/ Sally J. Berens
                                     SALLY J. BERENS
                                     U.S. Magistrate Judge
